I am in accord with the opinion of the majority in holding that the entire balance of something over sixty-five thousand dollars remaining unexpended in the current expense fund should be carried over as available surplus into the current expense fund for the succeeding year. I agree with the opinion of the majority on this phase of the case, and in the discussion of the so-called budget law.
I am, however, of the opinion that the money in the road-bond fund should remain in that fund until all of the outstanding bonds are paid. As to whether the surplus which will remain in the fund after liquidation of the bonds should then be transferred to the current expense fund as available surplus, or in some way made available to the taxpayers whose money created the fund, I express no opinion. In any event, the balance in the fund would not be available for unbudgeted expenditures on order of the county commissioners.
The judgment appealed from should be reversed, and the cause remanded with directions to enjoin any levy in excess of an amount reasonably necessary to raise sufficient money to meet the expenditures provided for in the budget as adopted by the county commissioners.